 
EXHIBIT 10.90
 
STOCKHOLDER RIGHTS AND RESTRICTIONS AGREEMENT
 


 
by and among
 


 
MICRON TECHNOLOGY, INC.
 
INTEL CORPORATION
 
INTEL TECHNOLOGY ASIA PTE LTD.
 
STMICROELECTRONICS N.V.
 
REDWOOD BLOCKER S.A.R.L.
 
and
 
PK FLASH LLC
 


 


 
Dated as of May 7, 2010
 



 
 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
 




 
Page
ARTICLE I DEFINITIONS; RULES OF CONSTRUCTION
1
Section 1.1.
Certain Definitions
1
Section 1.2.
Rules of Construction
2
ARTICLE II STANDSTILL AND VOTING
2
Section 2.1.
Standstill Provisions
2
Section 2.2.
Voting
4
ARTICLE III RESTRICTIONS ON TRANSFER; COMPLIANCE WITH SECURITIES LAWS
5
Section 3.1.
Transfer Restrictions
5
Section 3.2.
Restrictive Legends; Securities Law Compliance
8
Section 3.3.
Procedures for Transfer
9
Section 3.4.
Covenant Regarding Exchange Act Filings
10
Section 3.5.
Applicability to Other Securities
10
ARTICLE IV REGISTRATION RIGHTS
11
Section 4.1.
Shelf Registration
11
Section 4.2.
Exceptions to Micron’s Obligations.
12
Section 4.3.
Registration Procedures
14
Section 4.4.
Information Supplied
16
Section 4.5.
Expenses
16
Section 4.6.
Restrictions on Disposition
17
Section 4.7.
Indemnification
17
Section 4.8.
Selection of Counsel
20
Section 4.9.
Market Standoff Agreement
20
Section 4.10.
No Inconsistent Agreements; No Free Writing Prospectuses
21
Section 4.11.
Termination of Registration Rights
21
ARTICLE V MISCELLANEOUS
21
Section 5.1.
Governing Law
21
Section 5.2.
Consent to Jurisdiction
21
Section 5.3.
Successors and Assigns
21
Section 5.4.
Entire Agreement
22
Section 5.5.
Amendment; Waiver
22
Section 5.6.
Notices
22
Section 5.7.
Counterparts
25
Section 5.8.
Severability
25
Section 5.9.
Injunctive Relief
25



 
4958005_8
 
-i-

--------------------------------------------------------------------------------

 



 
STOCKHOLDER RIGHTS AND RESTRICTIONS AGREEMENT
 
THIS STOCKHOLDER RIGHTS AND RESTRICTIONS AGREEMENT (this “Agreement”) is made as
of May __, 2010, by and among MICRON TECHNOLOGY, INC., a Delaware corporation
(“Micron”), INTEL CORPORATION, a Delaware corporation (“Intel Corporation”),
INTEL TECHNOLOGY ASIA PTE LTD., a company organized under the laws of Singapore
(“ITA”), STMICROELECTRONICS N.V., a limited liability company organized under
the laws of The Netherlands, with corporate seat in Amsterdam, The Netherlands
(“ST”), REDWOOD BLOCKER S.A.R.L., a limited liability company organized under
the laws of the Grand-Duchy of Luxembourg (“Redwood”), and PK FLASH LLC, a
Delaware limited liability company (“PK” and, together with Intel Corporation,
ITA, ST and Redwood, the “Stockholders”) (each, a “Party” and together, the
“Parties”).
 
RECITALS
 
A.           On February 9, 2010, Micron, the Stockholders, Numonyx Holdings
B.V., a private company with limited liability organized under the law of The
Netherlands, with corporate seat in Amsterdam, The Netherlands (“Numonyx”) and
certain other parties entered into a Share Purchase Agreement (the “Share
Purchase Agreement”), pursuant to which a Subsidiary of Micron (“Acquisition
Sub”) agreed to purchase from the Stockholders, and the Stockholders agreed to
sell to the Acquisition Sub, all of the outstanding shares of capital stock of
Numonyx (the “Numonyx Shares”) (such transaction, the “Share Purchase”).
 
B.           As consideration for the Numonyx Shares, Micron has agreed to issue
to the Stockholders up to an aggregate of 150,000,000 shares of Micron’s Common
Stock, par value $0.10 per share (the “Common Stock”).
 
C.           As a material inducement to Micron and the Stockholders to enter
into the Share Purchase Agreement, Micron and the Stockholders have agreed to
enter into this Agreement as of the closing of the Share Purchase.
 
NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants and agreements, representations and warranties set forth herein, and
for other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged and accepted, and intending to be legally bound
hereby, the Parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS; RULES OF CONSTRUCTION
 
Section 1.1. Certain Definitions.  For all purposes of and under this Agreement,
certain terms not otherwise defined herein have the meanings ascribed to those
terms in Appendix A.
 
4958005_8
 
-1-

--------------------------------------------------------------------------------

 
 
 
Section 1.2. Rules of Construction.
 
(a) All references herein to Articles or Sections shall be deemed to be
references to Articles and Sections of this Agreement unless the context shall
otherwise require.
 
(b) The words “include,” “includes” and “including” when used herein shall be
deemed in each case to be followed by the words “without limitation.”
 
(c) The headings set forth in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
 
(d) All references in this Agreement to the Subsidiaries of a Person shall be
deemed to include all direct and indirect Subsidiaries of such Person.
 
(e) Unless otherwise specifically provided, all references in this Agreement to
“dollars” or “$” shall mean United States Dollars.
 
(f) The definitions set this Agreement shall apply equally to both the singular
and plural forms of the terms defined.
 
(g) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
 
(h) Unless the context shall otherwise require, any reference to any contract,
instrument, statute, rule or regulation is a reference to it as amended and
supplemented from time to time (and, in the case of a statute, rule or
regulation, to any successor provision).
 
(i) Any reference in this Agreement to a “day” or a number of “days” (without
the explicit qualification of “Business”) shall be interpreted as a reference to
a calendar day or number of calendar days.  In the event that any date provided
for in this Agreement falls on a date that is not a Business Day, such date
shall be deemed extended to the next Business Day.
 
ARTICLE II

 
STANDSTILL AND VOTING
 
Section 2.1. Standstill Provisions.
 
(a) Each Stockholder agrees that it will not, and will cause its controlled
Affiliates and the Representatives acting on its or any of its controlled
Affiliates’ behalf not to, directly or indirectly, acting alone or in concert
with others, unless specifically consented to in writing in advance by the
Board:
 
(i) acquire or agree to acquire, or offer, propose or seek to acquire, directly
or indirectly, by purchase or otherwise, ownership (including beneficial
ownership) of any securities, assets or businesses of Micron or any of its
Subsidiaries, or any direct or indirect rights or options to acquire such
ownership (including from any other Person), provided, however, that the
 
4958005_8
 
-2-

--------------------------------------------------------------------------------

 
foregoing shall not prohibit or prevent any Stockholder from (x) acquiring any
such securities pursuant to a stock split, stock dividend or similar
recapitalization of Micron or any of its Subsidiaries; (y) preserving its rights
as a stockholder in Micron or any of its Subsidiaries, including, without
limitation, by participating in rights or subscription offerings offered to all
stockholders or (z) acquiring any securities or assets pursuant to Section 2.9
of the Share Purchase Agreement;
 
(ii) effect or seek, offer or propose to effect (with or without conditions) any
merger, consolidation, business combination, recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with or involving
Micron or any of its Subsidiaries or any of its or their respective securities
or assets;
 
(iii) (A) make, or in any way participate in or encourage, any “solicitation” of
“proxies” (as such terms are used in the rules of the SEC ) or consents to vote
Voting Securities, (B) seek to advise or influence any Person (other than any
Affiliate of such Stockholder) with respect to the voting of any Voting
Securities (other than in accordance with and consistent with the recommendation
of the Board), or (C) call or seek to have called any meeting of the holders of
Voting Securities (or securities convertible into, or exercisable or
exchangeable for, Voting Securities);
 
(iv) deposit any Voting Securities in a voting trust or, except as otherwise
provided in Section 2.2 hereof, subject any Voting Securities to any arrangement
or agreement with any Person with respect to the voting of such Voting
Securities;
 
(v) seek to place a representative on the Board, seek the removal of any member
of the Board, or otherwise seek or propose to influence or control the Board,
the management, or the policies of Micron, provided, however, that this clause
(v) shall not limit the ability of any Stockholder to freely vote any Voting
Securities in the election of directors to the Board, or the removal of
directors therefrom, so long as such candidates for election were not nominated
by, or such proposal for removal was not made by, such Stockholder or its
controlled Affiliates or any Group or member of any Group of which any of them
is a member;
 
(vi) form, join or in any way participate in a Group or other group, or
otherwise act in concert with any third Person (other than any Affiliate of such
Stockholder with respect to voting), for the purpose of acquiring, holding,
voting or disposing of Equity Securities;
 
(vii) assist, participate in, provide or arrange financing to or for, solicit,
encourage, induce or attempt to induce any effort or attempt by, or enter into
any discussions, negotiations, arrangements or understandings with, any Person
or Group to do or seek to do any of the foregoing;
 
(viii) disclose any intent, purpose, plan or proposal to do any of the
foregoing; or
 
(ix) take any action that would reasonably be expected to compel Micron to make
a public announcement regarding the possibility of any of the foregoing.
 
4958005_8
 
-3-

--------------------------------------------------------------------------------

 
(b) Notwithstanding any other provision of this Section, nothing in Section
2.1(a) shall be deemed to prevent or otherwise limit the exercise of any rights
or remedies available to a Stockholder or any Affiliate of a Stockholder under,
in connection with, contemplated by or arising out of (i) the Share Purchase
Agreement or any other Ancillary Agreement or (ii) any other agreement entered
into on or prior to the date of hereof between Micron and/or one or more of its
Affiliates, on the one hand, and such Stockholder and/or one or more of its
Affiliates, on the other hand, including the following agreements as they may be
amended by the parties: (A) the Securities Purchase Agreement between Micron and
Intel Capital Corporation dated September 24, 2003, and any other agreement or
instrument entered into thereunder, including  the Securities Rights and
Restrictions Agreement of even date therewith between Micron and Intel Capital
Corporation and the Stock Rights Agreement of even date therewith between Micron
and Intel Capital Corporation; (B)  the Securities Purchase Agreement between
Micron and Intel Corporation dated October 19,1998, and any other agreement or
instrument entered into thereunder, including  the Securities Rights and
Restrictions Agreement of even date therewith between Micron and Intel
Corporation and the Stock Rights Agreement of even date therewith between Micron
and Intel Corporation; (C) the Amended and Restated Limited Liability Operating
Agreement of IM Flash Technologies, LLC between Micron and Intel Corporation
dated as of February 27, 2007 and any other operating agreement or similar
Governing Documents of any Applicable Joint Venture (as defined in such Amended
and Restated Limited Liability Operating Agreement) entered into pursuant to
such Amended and Restated Limited Liability Operating Agreement, including the
Limited Liability Partnership Agreement of IM Flash Singapore, LLP between
Micron Semiconductor Asia Pte Ltd. and ITA dated as of February 27, 2007, and
(D) the M6 Option Agreement.
 
(c) The provisions of this Section 2.1 shall terminate as to any Stockholder
upon the earliest to occur:  (i) such time as such Stockholder , together with
its controlled Affiliates, beneficially owns in the aggregate Voting Securities
of Micron representing less than five percent (5%) of the Total Voting Power of
Micron, (ii) the third anniversary of the Closing Date, and (iii) consummation
of a Change in Control of Micron.
 
Section 2.2. Voting.
 
(a) Unless the Board otherwise consents in writing in advance, and except as
provided in Section 2.2(b) below, ST shall take such action (and shall cause
each of its Permitted Transferees and Affiliates that beneficially own Voting
Securities of Micron to take such action) as may be required so that all Voting
Securities of Micron beneficially owned by ST (or any such Permitted Transferee
or Affiliate of ST) from time to time are voted on all matters to be voted on by
holders of Voting Securities of Micron in the same manner (“for”, “against”,
“withheld”, “abstain” or otherwise, with lost, damaged or disfigured ballots
counting as abstentions to the extent that they cannot be counted as “for”,
“against”, “withheld” or otherwise under applicable law) as recommended by the
Board to the other holders of Voting Securities of Micron with respect to such
matters.
 
(b) If any matter is presented to the holders of Voting Securities of Micron (by
any Person other than a Stockholder, any Affiliate of any Stockholder or an
“associate” of any of them, as such term is defined in Rule 12b-2 under the
Exchange Act), to approve (i) any Change in Control of Micron or (ii) any
issuance of Equity Securities requiring stockholder approval pursuant
 
4958005_8
 
-4-

--------------------------------------------------------------------------------

 
to applicable stock exchange rules, then all Voting Securities of Micron
beneficially owned by ST (or any Permitted Transferee or Affiliate of ST) may be
voted on such matter as ST (or any such Permitted Transferee or Affiliate of ST)
determines in its sole discretion; provided, however, if the matter presented
for stockholder approval pursuant to subclause (i) or (ii) of the preceding
clause constitutes or involves, or is part of, a Stockholder Conflict of
Interest Transaction, then ST (and each Permitted Transferee and Affiliate of
ST) shall not be free to vote its Voting Securities pursuant to the preceding
clause but instead shall be obligated to cause the Voting Securities that it
beneficially owns, or that are beneficially owned by any of its Affiliates, to
be voted in a manner consistent with Section 2.2(a).
 
(c) ST (or any Permitted Transferee or Affiliate of ST), as the holder of Voting
Securities of Micron, shall use its commercially reasonable efforts to be
present, in person or by proxy, at all meetings of the stockholders of Micron so
that all Voting Securities of Micron beneficially owned by ST (or such Permitted
Transferee or Affiliate of ST) from time to time may be counted for the purposes
of determining the presence of a quorum at such meetings.  The foregoing
provision shall also apply to the execution by ST of any written consent in lieu
of a meeting of holders of Voting Securities of Micron or any class thereof.
 
(d) The provisions of this Section 2.2 shall terminate upon the earlier to occur
of (i) such time as ST (together with all of its controlled Affiliates)
beneficially own in the aggregate Voting Securities of Micron representing less
than five percent (5%) of the Total Voting Power of Micron and (ii) the
consummation of a Change in Control of Micron.  In addition, with respect to any
Voting Securities of Micron that are subject to the provisions of this Section
2.2, the provisions of this Section 2.2 shall also terminate upon any Transfer
of such Voting Securities to any Person other than an Affiliate or Permitted
Transferee of ST.
 
(e) Nothing in this Section 2.2 shall prohibit or prevent PK, Redwood, Intel
Corporation or ITA or any of their respective Affiliates or Permitted
Transferees from voting any Voting Securities as any such Stockholder (or any
such Affiliate or Permitted Transferee of any such Stockholder) determines in
its sole discretion.
 
ARTICLE III

 
RESTRICTIONS ON TRANSFER; COMPLIANCE WITH SECURITIES LAWS
 
Section 3.1. Transfer Restrictions.
 
(a) No Stockholder shall Transfer any Acquisition Shares, other than as
expressly permitted by, and in compliance with, the provisions of this Article
III.  Notwithstanding anything herein to the contrary, the restrictions set
forth in this Article III shall terminate upon the consummation of a Change of
Control of Micron.
 
(b) Prior to the date that is six (6) months after the Closing Date (the
“Release Date”), no Stockholder shall, without the prior written consent of
Micron, Transfer any of the Acquisition Shares other than as expressly permitted
by, and in compliance with, the following
 
4958005_8
 
-5-

--------------------------------------------------------------------------------

 
provisions of this Section 3.1(b) (such restrictions on Transfer, together with
the restrictions on Transfer set forth in Section 3.1(c), the “Transfer
Restrictions”):
 
(i) a Stockholder may Transfer any or all of its Acquisition Shares to Micron or
any of its Subsidiaries;
 
(ii) ST may Transfer a portion of its Acquisition Shares to Intel Corporation
and ITA in accordance with the requirements  of the M6 Option Agreement (and
Intel Corporation and ITA acknowledge that any such shares so transferred shall
be treated as Acquisition Shares received by it for purposes of this Agreement);
 
(iii) a Stockholder may Transfer all or any of its Acquisition Shares in a
transaction exempt from the registration requirements under the Securities Act
to any Permitted Transferee, so long as prior to or concurrent with any such
Transfer the Permitted Transferee (1) agrees to be bound by the terms hereunder
as a “Stockholder” and such other terms hereunder applicable to the transferring
Stockholder, (2) agrees that the representations, covenants and other agreements
made by the transferring Stockholder in this Agreement shall be deemed to have
been made by such Permitted Transferee, (3) shall execute a joinder to this
Agreement, the execution of which shall constitute such Permitted Transferee’s
agreement to the terms of this Section 3.1(b)(iii),  (4) agrees that all notices
hereunder to it may be delivered to the transferring Stockholder on its behalf
and that all consents and waivers given by the transferring Stockholder will be
binding on the Permitted Transferee, and (5) agrees to transfer such Acquisition
Shares to the transferring Stockholder or other Permitted Transferee of the
transferring Stockholder (as designated by the transferring Stockholder) if it
ceases to be a Permitted Transferee of such Person, subject to compliance with
the applicable provisions of Section 3.2 and Section 3.3; or
 
(iv) a Stockholder may Transfer all or any of its Acquisition Shares pursuant to
the terms of any tender offer, exchange offer, merger, reclassification,
reorganization, recapitalization or other similar transaction in which
stockholders of Micron are offered, permitted or required to participate as
holders of Common Stock, provided that such tender offer, exchange offer,
merger, reclassification, reorganization, recapitalization or other transaction
has been approved or recommended by the Board (and which at the time of Transfer
continues to be approved or recommended by the Board) (any such transaction, an
“Approved Transaction”).
 
(c) On and after the Release Date, no Stockholder shall, without the prior
written consent of Micron, Transfer any of the Acquisition Shares other than as
expressly permitted by, and in compliance with, the following provisions of this
Section 3.1(c):
 
(i) a Stockholder may Transfer any or all of its Acquisition Shares to Micron or
any of its Subsidiaries;
 
(ii) a Stockholder may Transfer all or any of its Acquisition Shares in a
transaction exempt from the registration requirements under the Securities Act
to any Permitted Transferee, so long as prior to or concurrent with any such
Transfer the Permitted Transferee (1) agrees to be bound by the terms hereunder
as a “Stockholder” and such other terms hereunder applicable to the transferring
Stockholder, (2) agrees that the representations, covenants and other
 
4958005_8
 
-6-

--------------------------------------------------------------------------------

 
agreements made by the transferring Stockholder in this Agreement shall be
deemed to have been made by such Permitted Transferee, (3) shall execute a
joinder to this Agreement, the execution of which shall constitute such
Permitted Transferee’s agreement to the terms of this Section 3.1(c)(ii), (4)
agrees that all notices hereunder to it may be delivered to the transferring
Stockholder on its behalf and that all consents and waivers given by the
transferring Stockholder will be binding on the Permitted Transferee, and (5)
agrees to transfer such Acquisition Shares to the transferring Stockholder or
other Permitted Transferee of the transferring Stockholder (as designated by the
transferring Stockholder) if it ceases to be a Permitted Transferee of such,
subject to compliance with the applicable provisions of Section 3.2 and Section
3.3; or
 
(iii) a Stockholder may Transfer all or any of its Acquisition Shares pursuant
to the terms of an Approved Transaction;
 
(iv) a Stockholder may Transfer all or any of its Acquisition Shares pursuant to
Rule 144, subject to compliance with the applicable provisions of Section 3.1
through Section 3.3;
 
(v) a Stockholder may Transfer all or any of its Acquisition Shares pursuant to
an effective registration statement, subject to compliance with the applicable
provisions of Section 3.1 through Section 3.3; or
 
(vi) a Stockholder may Transfer all or any of its Acquisition Shares in a
transaction exempt from the registration requirements under the Securities Act
(other than pursuant Rule 144), so long as prior to or concurrent with any such
Transfer the transferee (1) agrees to be bound by the terms of this Article III
as a “Stockholder” applicable to the transferring Stockholder, and (2) executes
and delivers to the Company a joinder to this Agreement, the execution of which
shall constitute such transferee’s agreement to the applicable terms of this
Article III, subject to compliance with the applicable provisions of Section 3.1
through Section 3.3.
 
Notwithstanding the foregoing, other than pursuant to the foregoing clauses (i)
through (iii), no Stockholder may, together with its Affiliates, in any single
transaction or series of related transactions, Transfer pursuant to this Section
3.1(c) to any Person or group of related Persons any Acquisition Shares (or, in
the case of an intermediary such as a “broker,” indirectly Transfer to such
intermediary’s  transferee or group of related transferees, if the transferee or
transferees are known to such Stockholder), if, to the actual knowledge of such
Stockholder (without any duty of inquiry other than as and to the limited extent
provided in the immediately following paragraph):
 
(x) such Person or group of related Persons has filed or is required to file (in
connection with such Transfer or otherwise) a Schedule 13D disclosing an intent
with respect to its beneficial ownership of Equity Securities other than a
passive investment intent, or
 
(y) such Person is a Competitor or a Person that is a member of a Group that
includes a Competitor, or
 
4958005_8
 
-7-

--------------------------------------------------------------------------------

 
(z) to the extent such Person or group of related Persons would, upon completion
of the Transfer of such Acquisition Shares beneficially own more than ten
percent (10%) of any class of Equity Securities,
 
unless, in each case, such Transfer (A) has been approved by, or is in
connection with a transaction approved or recommended by, the Board, or (B) is
made pursuant to a tender offer, exchange offer, merger, consolidation or
similar transaction that is an Approved Transaction.
 
For purposes of the foregoing paragraph, in circumstances where the identity of
the proposed transferee (including a proposed transferee through an
intermediary) is known to the Stockholder, the Stockholder shall:  (X) review
any Schedule 13D filings by such proposed transferee with respect to beneficial
ownership of Equity Securities, and (Y) obtain written confirmation from such
proposed transferee confirming that none of the facts or circumstances described
in the foregoing clauses (x) through (z) apply.  For the avoidance of doubt,
with respect to any Transfer effected pursuant to Section 3.1(c)(iv) or (v) in
an ordinary course market or book-building transaction using an intermediary
such as a broker, market-maker, underwriter or placement agent where the
identity of the ultimate transferee is not in fact known to such Stockholder,
the Stockholder shall have no duty to inquire of the intermediary the identities
of the ultimate transferees or to obtain from such ultimate transferees the
confirmation required under clause (Y) above (except that to the extent there is
a contract that is not on an undisclosed principal basis with respect to the
Transfer between the Stockholder and the ultimate transferee, in which case the
Stockholder shall review any Schedule 13D filings by such ultimate transferee
with respect to beneficial ownership of Equity Securities and obtain from such
ultimate transferee the confirmation required under clause (Y) above), it being
understood that a Stockholder may not rely on this sentence to knowingly
circumvent the intent of the transfer restrictions in this Section 3.1(c).
 
Nothing in this Section 3.1(c) shall prohibit Hedging Transactions from and
after the Release Date, provided that each Stockholder agrees that, if it
engages in any “short sale” of Voting Securities as a Hedging Transaction with
respect to Acquisition Shares beneficially owned by such Stockholder, it will
comply with the provisions of this Section 3.1(c) with respect to such short
sale as if such Voting Securities were Acquisition Shares.  The provisions of
Sections 3.2 and 3.3 shall not apply to any such Hedging Transactions.
 
The restrictions on Transfer set forth in this Section 3.1(c) shall terminate
with respect to a particular Stockholder at such time as such Stockholder,
together with its Affiliates, beneficially owns in the aggregate Voting
Securities of Micron representing less than five percent (5%) of the Total
Voting Power of Micron.
 
Section 3.2. Restrictive Legends; Securities Law Compliance.
 
(a) The certificate or certificates representing the Acquisition Shares shall be
stamped or otherwise imprinted with a legend substantially in the following form
(in addition to any legend required under applicable state securities laws):
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR
 
4958005_8
 
-8-

--------------------------------------------------------------------------------

 
ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED OR SOLD UNLESS REGISTERED OR
EXEMPT FROM REGISTRATION UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS.  IN ADDITION, THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
THE TERMS OF A STOCKHOLDER RIGHTS AND RESTRICTIONS AGREEMENT AND MAY NOT BE SOLD
OR TRANSFERRED EXCEPT IN ACCORDANCE WITH SUCH AGREEMENT.”
 
(b) Each Stockholder agrees and consents to the entry of stop transfer
instructions with Micron’s transfer agent and registrar against the transfer of
the Stockholder’s Acquisition Shares except in compliance with this Article III.
 
(c) Each certificate evidencing the Acquisition Shares transferred as herein
provided shall bear the restrictive legend set forth (or described) in Section
3.2(a) above, except that (i) such certificate shall not be required to bear the
first sentence of such restrictive legend if (A) in the opinion of counsel for
Micron, such legend is not required in order to establish compliance with the
registration requirements of the Securities Act or (B) the securities
represented by such certificate are Transferred pursuant to clause (iv) or (v)
of Section 3.1(c), and (ii) such certificate shall not be required to bear the
second sentence of such restrictive legend from and after the time that the
securities represented by such certificate are no longer subject to any
contractual restrictions set forth in this Agreement, it being understood and
agreed, for the avoidance of doubt and without prejudice to any other provision
of this Agreement that would operate to terminate any such contractual
restriction, that such securities will no longer be subject to any contractual
restrictions following any Transfer thereof in accordance with Section
3.1(c)(iii), (iv) or (v) (other than any Transfer to an Affiliate).
 
Section 3.3. Procedures for Transfer.
 
(a) In order to ensure compliance with the provisions of this Article III, prior
to any proposed Transfer of Acquisition Shares (other than the transfer of
Registrable Securities pursuant to a Shelf Take-Down, which shall be governed by
Article IV hereof), the Stockholder seeking to effect such Transfer shall give
written notice to Micron of such Stockholder’s intention to effect such
Transfer.  Each such notice shall describe the manner and circumstances of the
proposed Transfer in sufficient detail and shall be accompanied by: (i) an
opinion of  nationally recognized securities law firm that such Transfer is
exempt from the registration requirements of Section 5 of the Securities Act;
(ii) a seller’s representation letter and, if such Transfer is proposed to be
executed through a broker, a broker’s representation letter, in each case, in
customary form, confirming that such sale will be or has been effected pursuant
to Rule 144 under the Securities Act; or (iii) a “no action” letter from the
staff of the SEC addressed to the Stockholders to the effect that the Transfer
without registration would not result in a recommendation by the staff to the
SEC that action be taken with respect thereto.  The provisions of this Section
3.1(a) shall not apply to the release of shares from the escrow arrangement
contemplated by the Share Purchase Agreement or the Transfer of shares in
accordance with the M6 Option Agreement.
 
(b) Any attempted or purported Transfer of Acquisition Shares in violation of
this Agreement shall be null and void, regardless of whether the purported
transferee has any actual or
 
4958005_8
 
-9-

--------------------------------------------------------------------------------

 
constructive knowledge of the provisions hereof.  Micron shall not record on its
stock transfer books or otherwise any attempted or purported Transfer in
violation of this Agreement.
 
(c) Micron will use its commercially reasonable efforts to cooperate, as
promptly as practicable, with, and will direct its transfer agent and registrar
to cooperate with and process, as promptly as practicable, any proposed Transfer
of Acquisition Shares by a Stockholder that does not violate the provisions of
this Agreement.  In addition, Micron covenants and agrees that it will not take
the position that any Stockholder is, or was during the three months preceding
any Transfer of Acquisition Securities, an “affiliate” of Micron (as defined in
Rule 144), solely by virtue of one or more of the following:  (A) such
Stockholder entering into the Share Purchase Agreement, including as a result of
such Stockholder’s communications with other Stockholders in connection
therewith; (B) such Stockholder’s beneficial ownership of any Acquisition
Shares, taken together with any Voting Securities beneficially owned by such
Stockholder on the date of this Agreement and any such Voting Securities that
such Stockholder may have the right to acquire pursuant to the M6 Option
Agreement (in each case, subject to adjustment for any stock splits, stock
dividends or combinations with respect to the Common Stock) or such
Stockholder’s reporting of such beneficial ownership on a Schedule 13D; (C) such
Stockholder’s exercise of any rights arising solely from or in connection with
such beneficial ownership; or (D) such Stockholder’s or any of such
Stockholder’s Affiliates being a party to, exercising rights or remedies under,
in connection with, contemplated by or arising out of, or receiving any benefit
from, this Agreement or any of the documentation or arrangements referred to in
Section 2.1(b) above, unless there has been a change or changes in relevant
facts or relevant law (including applicable statutes, rules, regulations,
no-action letters or interpretations thereof by any court, agency or other
governmental authority, including the SEC) and Micron has received an opinion of
a nationally recognized securities law firm to the effect that, as a result of
such change, such Stockholder is an “affiliate” (as defined in Rule 144) of
Micron.  Each Stockholder hereby represents and warrants, severally and not
jointly, that the shares of Voting Securities beneficially owned as of the date
hereof by it and its controlled Affiliates, together with any such shares that
they may have the right to acquire pursuant to the M6 Option Agreement, in the
aggregate do not exceed 9.9% of the total number of Voting Securities
outstanding as of the date hereof.
 
Section 3.4. Covenant Regarding Exchange Act Filings.  With a view to making
available to the Stockholders the benefits of Rule 144, Micron agrees that it
will use commercially reasonable efforts to make available current public
information with respect to Micron as contemplated by Rule 144(c) until the
first anniversary of the Closing Date.
 
Section 3.5. Applicability to Other Securities.  If, following the date hereof,
Micron issues any shares of Common Stock or any other securities of Micron in
respect of or in substitution or exchange for the Acquisition Shares in
connection with any stock split, dividend or combination, or any
recapitalization, reclassification or similar transaction, such shares or
securities shall be subject to the same restrictions set forth in this Article
III as are then applicable to the Acquisition Shares with respect to which such
shares or securities have been issued in respect of or in substitution or
exchange for; provided that, if such securities of Micron are not voting equity
securities of Micron, then such securities shall not be subject to the
requirements set forth in the paragraph immediately following Section
3.1(c)(vi).  In such an event, the Parties hereby agree to make such amendments
or
 
4958005_8
 
-10-

--------------------------------------------------------------------------------

 
modifications to this Agreement as may be appropriate to reflect such treatment
of such shares or other securities.
 
ARTICLE IV

 
REGISTRATION RIGHTS
 
Section 4.1. Shelf Registration.
 
(a) Subject to the provisions of this Article IV, if at any time after the
Release Date and prior to the third anniversary of the Closing Date a
Stockholder that desires to sell any Registrable Securities is, at the time of
the desired sale, deemed to be a Rule 144 Affiliate and as a result thereof
reasonably believes it will unable to sell all of the Registrable Securities
held by such Stockholder that it desires to sell during a three month period due
to the volume limitations applicable to Rule 144 Affiliates under Rule 144 (the
“Registration Conditions”), then such Stockholder (the “Requesting Party”) may
provide a written request to Micron to register such Stockholder’s Registrable
Securities (a “Registration Request”), which Registration Request shall include
a certification from an authorized officer of the Stockholder as to the
existence of the Registration Conditions.  If Micron receives a Registration
Request, then Micron will use commercially reasonable efforts to file a shelf
registration statement on Form S-3 (a “Shelf Registration”) to effect the
registration under the Securities Act of such Requesting Party’s Registrable
Securities.  If there is more than one Stockholder that meets the Registration
Conditions at any given time, Micron may include the Registrable Securities of
each such Stockholder that submits a Registration Request on the same Shelf
Registration.
 
(b) After the Shelf Registration becomes effective, any of the Stockholders that
has Registrable Securities then registered on a Shelf Registration and which
continues to meet the Registration Conditions (an “Initiating Stockholder”) may
initiate an offering or sale of Registrable Securities pursuant to such Shelf
Registration (each, a “Shelf Take-Down”) by written request to Micron (the
“Shelf Take-Down Request”), which Shelf-Take Down Request shall include a
certification from an authorized officer of the Stockholder as to the continued
existence of the Registration Conditions.  The Initiating Stockholder will send
a copy of the Shelf Take-Down Request to the other Stockholders that have
Registrable Securities registered pursuant to the Shelf Registration
simultaneously with its delivery of the Shelf Take-Down Request to the
Company.  Each such Stockholder will be entitled to participate in each Shelf
Take-Down to the extent such Stockholder continues to meet the Registration
Conditions, provided such Stockholder provides written notice to Micron and the
Initiating Stockholder within ten (10) Business Days of delivery of the Shelf
Take-Down Request indicating its interest to participate in the Shelf Take-Down,
which notice shall include a certification from an authorized officer of the
Stockholder as to the continued existence of the Registration Conditions.  Any
Shelf Take-Down may be in the form of an underwritten offering, and Micron
shall, if so requested and to the extent necessary to comply with applicable
securities laws, file and effect an amendment or supplement of the Shelf
Registration for such purpose as soon as practicable following receipt of a
Shelf Take-Down Notice.
 
(c) In connection with a request for an underwritten Shelf Take-Down, Micron, on
the one hand, and the Stockholders who elect to participate in the Shelf-Take
Down (the
 
4958005_8
 
-11-

--------------------------------------------------------------------------------

 
“Participating Stockholders”), on the other hand, shall each select one
investment banking firm to serve as co-manager of such offering.  The co-manager
selected by Micron shall be subject to the prior approval of the Participating
Stockholders, which approval shall not be unreasonably withheld, and the
co-manager selected by the Participating Stockholders shall be subject to the
prior approval of Micron, which approval shall not be unreasonably
withheld.  Each of the co-managers so selected by Micron and the Participating
Stockholders are herein collectively referred to as the “Managing
Underwriters”.  The Managing Underwriter selected by the Participating
Stockholders shall be the lead underwriter, whose responsibilities shall include
running the “books” for any offering.  Micron and each of the Participating
Stockholders shall enter into an underwriting agreement with the Managing
Underwriters, which agreement shall contain representations, warranties,
indemnities and agreements then customarily included by an issuer and a selling
stockholder in underwriting agreements with respect to underwritten secondary
distributions under shelf registration statements and shall stipulate that the
Managing Underwriters will receive equal commissions and fees and other
remuneration in connection with the distribution of any Registrable Securities
thereunder.
 
(d) In connection with a request for an underwritten offering, if the Managing
Underwriters advise Micron and the Participating Stockholders that the number of
Registrable Securities to be included in a Shelf-Takedown would be likely to
exceed the largest number of Registrable Securities that can be sold without
having a significant and adverse effect on the success of such offering or a
significant and adverse impact on the market price of the Common Stock (the
“Maximum Offering Size”), then the number of Registrable Securities including in
such Shelf Take-Down shall be reduced to the Maximum Offering Size, with the
number of Registrable Securities allocated pro rata among the Participating
Stockholders based on the number of Registrable Securities each sought to
include in the Shelf Take-Down.  Notwithstanding the foregoing, if the Managing
Underwriters of any Shelf Take-Down shall advise the Participating Stockholders
that the Registrable Securities covered thereby cannot be sold in such offering
within a price range acceptable to Participating Stockholders holding a majority
of the Registrable Securities sought to be sold pursuant to such Shelf Take-Down
(the “Majority Participants”) or that all of the Registrable Securities
requested to be sold by the Majority Participants pursuant to such Shelf
Take-Down cannot be sold in the manner requested, then such Majority
Participants shall have the right to notify Micron that they have determined
that the Shelf Take-Down be abandoned or withdrawn, in which event Micron shall
abandon or withdraw such Shelf Take-Down; it being understood that in the event
the Majority Participants exercise their right set forth in this sentence, such
abandoned or withdrawn Shelf Take-Down shall not constitute a Shelf Take-Down
for purposes of Section 4.2(a)(i) or (ii) if the Majority Participants pay any
related Registration Expenses in connection with such abandoned or withdrawn
Shelf Take-Down.
 
Section 4.2. Exceptions to Micron’s Obligations.
 
(a) Notwithstanding anything in Section 4.1 to the contrary:
 
(i) in no event shall Micron be required to effect more than three (3) Shelf
Take-Downs pursuant to Section 4.1(b);
 
4958005_8
 
-12-

--------------------------------------------------------------------------------

 
(ii) in no event shall Micron be obligated to effect more than one Shelf
Take-Down in any 180-day period or more than one Marketed Shelf Take-Down in any
12-month period;
 
(iii) if Micron receives a Registration Request at a time when (A) Micron has
commenced, or has a bona fide intention to commence, a public or Rule 144A
securities offering transaction, (B) the registration, offering or sale of the
Registrable Securities would, in Micron’s judgment, impede, delay or otherwise
interfere with any pending or contemplated material acquisition, disposition,
corporate reorganization or similar material transaction, or (C) non-public
material information not otherwise then required by applicable law to be
publicly disclosed regarding Micron exists, the immediate disclosure of which
would in Micron’s judgment be significantly disadvantageous to Micron (clauses
(A), (B) and (C), a “Material Pending Event”), then Micron may postpone the
filing of the Shelf Registration for a period not to exceed 120 consecutive
calendar days from the date of a Registration Request upon providing the
Requesting Party with written notice of such postponement (which notice need not
include a statement of the reason for such postponement).  Each Stockholder
shall keep confidential any communications received by it from Micron regarding
the postponement pursuant to this Section 4.2(a)(iii) (including the fact of the
postponement);
 
(iv) if Micron receives a Shelf-Take Down Request at a time when there is a
Material Pending Event or if the prospectus relating to the Registrable
Securities contains a material misstatement or omission, then Micron may
postpone the Shelf Take-Down upon providing the Participating Stockholders with
written notice of such postponement, provided, however, that unless expressly
requested in writing by a Participating Stockholder, Micron shall not divulge to
the Participating Stockholder the reason for any such postponement, and Micron
shall be under no obligation to divulge such reason even if requested by the
Participating Stockholder.  Micron will use its commercially reasonable efforts
to ensure that the use of the prospectus may be resumed (x) in the case of
clause (A) of the definition of Material Pending Event, as promptly as is
practicable after completion of such offering or its withdrawal, (y) in the case
of clause (B) of the definition of Material Pending Event, as soon as, in the
sole judgment of Micron, public disclosure of such Material Pending Event would
not be prejudicial to or contrary to the interests of Micron or, if necessary to
avoid unreasonable burden or expense, as soon as practicable thereafter, and (z)
in the case of clause (C) of the definition of Material Pending Event, as soon
as in the reasonable discretion of Micron, such suspension is no longer
appropriate. Micron shall be entitled to exercise its right under this Section
4.2(a)(iv) to suspend the availability of a Shelf Take-Down no more than twice
in any 12-month period; provided that the duration of any such suspension period
shall not exceed 120 consecutive days or an aggregate of 135 days in any 180-day
period.  Each Stockholder shall keep confidential any communications received by
it from Micron regarding the postponement pursuant to this Section 4.2(a)(iv)
(including the fact of the postponement);
 
(v) any Shelf Take-Down must be for a number of Registrable Securities which,
based on the good faith determination of the Participating Stockholders, will
result in gross proceeds of at least $100 million; and
 
(vi) each Participating Stockholder in a Shelf Take-Down must agree to sell
their Registrable Securities on the basis provided in any underwriting
arrangements entered into
 
4958005_8
 
-13-

--------------------------------------------------------------------------------

 
in connection with the Shelf-Take Down, and complete and execute all reasonable
questionnaires, powers of attorney, underwriting agreements, hold-back agreement
letters and other documents customarily required under the terms of such
underwriting arrangements.
 
Section 4.3. Registration Procedures.  If Micron is required to effect the Shelf
Registration, subject to the limitations set forth in Section 4.2, Micron will:
 
(a) use its commercially reasonable efforts to promptly prepare and file an
automatically effective registration statement on Form S-3ASR with respect to
the applicable Registrable Securities with the SEC or, if such form is not
available, a registration statement on a Form S-3 ,  in which case, it will use
commercially reasonable efforts to cause the registration statement to be
declared effective by the SEC as promptly as practicable following the filing
thereof;
 
(b) use its commercially reasonable efforts to prepare and file with the SEC
such amendments and supplements to such registration statement (including
Exchange Act documents incorporated by reference into the registration
statement) and the prospectus used in connection therewith as may be necessary
to comply with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all securities covered by such registration
statement in accordance with the intended methods of disposition by the seller
or sellers thereof set forth in such registration statement; provided that
before filing a registration statement or prospectus or any amendments or
supplements thereto in accordance with Section 4.3(a) or this Section 4.3(b) to
the extent that doing so will not materially interfere with the timing of the
offering:  (i) Micron will furnish to counsel selected pursuant to Section 4.8
copies of all documents proposed to be filed, and (ii) such documents will be
subject to the review of such counsel reasonably in advance of any filing to
permit a reasonable opportunity to review and comment in light of the
circumstances;
 
(c) use its commercially reasonable efforts to comply with all applicable
securities laws in the United States and register or qualify such Registrable
Securities covered by such registration in such jurisdictions in the United
States as each seller shall reasonably request, and do any and all other acts
and things which may be reasonably necessary to enable such seller to consummate
the disposition in such jurisdictions of the Registrable Securities owned by
such seller, except that Micron shall not for any such purpose be required to
qualify generally to do business as a foreign corporation in any jurisdiction
where, but for the requirements of this Section 4.3(c), it would not be
obligated to, subject itself to taxation in any such jurisdiction or to consent
to general service of process in any such jurisdiction;
 
(d) notify each seller of any such Registrable Securities covered by such
registration statement promptly if Micron becomes aware that the prospectus
included in such registration statement, as then in effect, or the registration
statement includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing and
prepare an amended or supplemental prospectus as may be necessary so that, as
thereafter made available to the purchasers of such Registrable Securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;
 
4958005_8
 
-14-

--------------------------------------------------------------------------------

 
(e) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable (but not more than 18 months) after the effective
date of the registration statement, an earnings statement which shall satisfy
the provisions of Section 11(a) of the Securities Act;
 
(f) (i) use commercially reasonable efforts to list such Registrable Securities
on the exchange on which Micron Common Stock is then listed (if such Registrable
Securities are not already so listed and if such listing is then permitted under
the rules of such exchange) to the extent required; and (ii) use commercially
reasonable efforts to provide for a transfer agent and registrar for such
Registrable Securities covered by such registration statement not later than the
effective date of such registration statement;
 
(g) in connection with any Shelf Take-Down, obtain a “cold comfort” letter or
letters from Micron’s independent public accounts in customary form and covering
matters of the type customarily covered by “cold comfort” letters provided to
sellers of securities as the Majority Participants shall reasonably request;
 
(h) make available for inspection by any seller of such Registrable Securities
covered by such registration statement, by any underwriter participating in any
disposition to be effected pursuant to such registration statement and by any
attorney, accountant or other agent retained by any such seller or any such
underwriter, all pertinent financial and other records, pertinent corporate
documents and properties of Micron, and cause all of Micron’s officers,
directors and employees to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with the
“due diligence” of such seller or such underwriter with respect to such
registration statement, subject to the execution of a mutually acceptable
confidentiality agreement;
 
(i) promptly notify counsel (selected pursuant to Section 4.8) for the
Stockholders holding Registrable Securities included in such registration
statement and the Managing Underwriters confirm such notice in writing (i) of
the receipt of any comments from the SEC, (ii) of any request by the SEC to
amend the registration statement or amend or supplement the prospectus or for
additional information, and (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any prospectus, or of the suspension of the
qualification of the registration statement for offering or sale in any
jurisdiction, or of the institution or threatening of any proceedings for any of
such purposes;
 
(j) use commercially reasonable efforts to prevent the issuance of any stop
order suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any prospectus and, if any such order is
issued, to obtain the withdrawal of any such order as soon as practicable;
 
(k) (i) if requested by the Managing Underwriters or any Participating
Stockholder, promptly incorporate in a prospectus supplement or post-effective
amendment such information as the Managing Underwriters or such Participating
Stockholder reasonably requests to be included therein, including, with respect
to the number of Registrable Securities being sold by
 
4958005_8
 
-15-

--------------------------------------------------------------------------------

 
such Participating Stockholder to such underwriter, the purchase price being
paid therefor by such underwriter; and (ii) make all required filings of such
prospectus supplement or post-effective amendment as soon as practicable after
being notified of the matters incorporated in such prospectus supplement or
post-effective amendment;
 
(l) cooperate with the Participating Stockholders and the Managing Underwriters
to facilitate the timely preparation and delivery of certificates (not bearing
any restrictive legends) representing Registrable Securities to be sold under
the registration statement, and enable such securities to be in such
denominations and registered in such names as the Managing Underwriters or such
Participating Stockholders may reasonably request;
 
(m) in connection with any Shelf Take-Down, obtain for delivery to the
Participating Stockholders and to the underwriter or agent an opinion or
opinions from counsel for Micron in customary form and scope for sellers of
securities;
 
(n) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA; and
 
(o) use commercially reasonable efforts to make available by teleconference
certain of the executive officers of Micron for a one (1) Business Day period,
to participate and to cooperate with the Participating Stockholders offering
Registrable Securities and any underwriters in any selling efforts that may be
reasonably be requested upon reasonable notice thereof by the Participating
Stockholders in connection with a firm commitment Shelf Take-Down with a minimum
sales price of $100 million (an underwritten offering contemplated by this
Section 4.3(o), a “Marketed Underwritten Offering”).
 
Section 4.4. Information Supplied.  It shall be a condition precedent to the
obligations of Micron to take any action to register the Registrable Securities
held by any Stockholder as to which any registration is being effected that such
Stockholder shall furnish Micron with such information regarding such
Stockholder that is pertinent to the disclosure requirements relating to the
registration and the distribution of such securities as Micron may from time to
time reasonably request.  Each Stockholder agrees to furnish to Micron as
promptly as reasonably practicable all information required to be disclosed in
order to make the information previously furnished to Micron by such Stockholder
not misleading.
 
Section 4.5. Expenses.  All of the out-of-pocket costs and expenses incurred by
Micron in connection with any Shelf Registration and any Shelf Take-Down
pursuant to Section 4.1 shall be borne by the Stockholders; provided that the
Stockholders shall not be required to reimburse Micron for compensation of
Micron’s officers and employees, regular audit expenses, and normal corporate
costs incurred in connection with such registration.  The costs and expenses of
any such registration shall include, without limitation, the reasonable fees and
expenses of Micron’s counsel and its accountants and all other out-of-pocket
costs and expenses of Micron incident to the preparation, printing and filing of
the registration statement and all amendments and supplements thereto and the
cost of furnishing copies of each preliminary prospectus, each final prospectus
and each amendment or supplement thereto to underwriters, dealers and other
purchasers of the securities so registered,
 
4958005_8
 
-16-

--------------------------------------------------------------------------------

 
the costs and expenses incurred in connection with the qualification of such
securities so registered under the securities or “blue sky” laws of various
jurisdictions, the fees and expenses of Micron’s transfer agent and all other
costs and expenses of complying with the provisions of this Article IV with
respect to such registration (collectively, the “Registration Expenses”).  In
addition, each seller of Registrable Securities shall pay the reasonable fees
and expenses of counsel to the sellers and any brokers’ commissions, agency fees
or underwriters’ discounts or commissions in connection with the sale of the
Registrable Securities under a Shelf Registration.
 
Section 4.6. Restrictions on Disposition.  Each Stockholder agrees that, upon
receipt of any notice from Micron of the happening of any event of the kind
described in Section 4.3(d) or Section 4.3(i)(iii), such Stockholder will
forthwith discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until such
Stockholder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 4.3(d)or written notice from Micron that the
registration statement is again effective and no amendment or supplement is
needed.
 
Section 4.7. Indemnification.
 
(a) Indemnification by Micron.  In the event of a Shelf Registration, to the
fullest extent permitted by law, Micron hereby agrees to indemnify and hold
harmless each Stockholder that includes Registrable Securities in such Shelf
Registration, each Affiliate of such Stockholder and their respective directors
and officers, members or general and limited partners (and the directors,
officers, employees, affiliates and each Person who controls such Stockholder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) (hereinafter referred to as a “Controlling Person”) of any of the
foregoing), and each underwriter, if any, and each person who controls within
the meaning of Section 15 of the Securities Act any underwriter (collectively,
the “Seller Indemnified Parties”), against all claims, losses, damages and
liabilities, joint or several, actions or proceedings (whether commenced or
threatened in writing) in respect thereof (“Claims”) and expenses arising out of
or based on: (i)  any untrue statement or alleged untrue statement of a material
fact contained in a registration statement (or any amendment or supplement
thereto), including all documents incorporated therein by reference, or any
omission or alleged omission therefrom of a material fact, in each case,
necessary in order to make the statements therein not misleading, in light of
the circumstances under which they were made, (ii) any untrue statement or
alleged untrue statement of a material fact contained in a prospectus (or any
amendment or supplement thereto), including all documents incorporated therein
by reference, or any omission or alleged omission therefrom of a material fact,
in each case, necessary in order to make the statements therein not misleading,
in light of the circumstances under which they were made, or (iii) any untrue
statement or alleged untrue statement of a material fact contained in any Issuer
Free Writing Prospectus prepared by it or authorized by it in writing for use by
such Stockholder (or any amendment or supplement thereto), including all
documents incorporated therein by reference, or any omission or alleged omission
therefrom of a material fact, in each case, necessary in order to make the
statements therein not misleading, in light of the circumstances under which
they were made, and Micron will reimburse each such Seller Indemnified Party for
any reasonable fees and disbursements of counsel and any other reasonable
out-of-pocket expenses incurred in connection with investigating and defending
or settling any such Claim; provided that Micron will not be liable in any such
case to the extent that any such Claim arises out of or is based on any untrue
statement
 
4958005_8
 
-17-

--------------------------------------------------------------------------------

 
or alleged untrue statement or omission or alleged omission by such Stockholder
or underwriter but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission is made in such registration
statement, prospectus, or Issuer Free Writing Prospectus in reliance upon and in
conformity with written information furnished to Micron by or on behalf of such
Stockholder and stated to be specifically for use therein; and provided, further
that, the indemnity agreement contained in this Section 4.7(a) shall not apply
to amounts paid in settlement of any such Claim if such settlement is effected
without the consent of Micron (which consent shall not be unreasonably withheld
or delayed).
 
(b) Indemnification by the Stockholders.  To the fullest extent permitted by
law, each Stockholder will, if Registrable Securities held by such Stockholder
are included in the registration statement or prospectus, indemnify and hold
harmless, severally and not jointly, Micron, all other Stockholders and any
underwriter and any of their respective Affiliates, directors, officers and
Controlling Persons (collectively, the “Micron Indemnified Parties”), against
all Claims and expenses arising out of or based on:  (i) any untrue statement or
alleged untrue statement of a material fact contained in a registration
statement (or any amendment or supplement thereto), including all documents
incorporated therein by reference, or any omission or alleged omission therefrom
of a material fact, in each case, necessary in order to make the statements
therein not misleading, in light of the circumstances under which they were
made, (ii)  any untrue statement or alleged untrue statement of a material fact
contained in a prospectus (or any amendment or supplement thereto), including
all documents incorporated therein by reference, or any omission or alleged
omission therefrom of a material fact, in each case, necessary in order to make
the statements therein not misleading, in light of the circumstances under which
they were made, or (iii) any untrue statement or alleged untrue statement of a
material fact contained in any Issuer Free Writing Prospectus (or any amendment
or supplement thereto), including all documents incorporated therein by
reference, or any omission or alleged omission therefrom of a material fact, in
each case, necessary in order to make the statements therein not misleading, in
light of the circumstances under which they were made, and the Stockholder will
reimburse each such Micron Indemnified Party for any reasonable fees and
disbursements of counsel and any other reasonable expenses incurred in
connection with investigating and defending or settling any such Claim, in each
case to the extent, but only to the extent that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
registration statement, prospectus, or Issuer Free Writing Prospectus in
reliance upon and in conformity with written information furnished to Micron by
or on behalf of such Stockholder and stated to be specifically for use therein;
provided that in the absence of fraud by such Stockholder, the liability of each
selling Stockholder of Registrable Securities hereunder shall be limited to the
net proceeds received by such selling Stockholder from the sale of Registrable
Securities covered by such registration statement.
 
(c) Notification of Claims.  Promptly after receipt by a Person entitled to
indemnification pursuant to Section 4.7 (an “Indemnified Party”) hereunder of
written notice of the commencement of any action or proceeding with respect to
which a claim for indemnification may be made pursuant to this Section 4.7, such
Indemnified Party will, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the latter of the commencement of
such action or proceeding; provided that the failure of the Indemnified Party to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Section 4.7, except to the extent that the indemnifying
party is prejudiced in any material respect by such failure
 
4958005_8
 
-18-

--------------------------------------------------------------------------------

 
to give notice.  In case any such action or proceeding is brought against an
Indemnified Party, unless in such Indemnified Party’s reasonable judgment, based
upon advice of counsel, a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such action or proceeding (in which
case the Indemnified Party shall have the right to assume or continue its own
defense and the indemnifying party shall be liable for any reasonable expenses
therefor (but in no event will bear the expenses for more than one firm of
counsel for all Indemnified Parties in each jurisdiction who shall, with respect
to Seller Indemnified Parties, be approved by the Majority Participants in the
Shelf Take-Down in respect of which such indemnification is sought), the
indemnifying party will be entitled to participate in and to assume the defense
thereof (at its expense), jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation and shall have no
liability for any settlement made by the Indemnified Party without the consent
of the indemnifying party, such consent not to be unreasonably withheld.  No
indemnifying party will settle any action or proceeding or consent to the entry
of any judgment without the prior written consent of the Indemnified Party,
unless such settlement or judgment (i) includes as an unconditional term thereof
the giving by the claimant or plaintiff of a release to such Indemnified Party
from all liability in respect of such action or proceeding and (ii) does not
involve the imposition of equitable remedies or the imposition of any
obligations on such Indemnified Party and does not otherwise adversely affect
such Indemnified Party, other than as a result of the imposition of financial
obligations for which such Indemnified Party will be indemnified hereunder.  An
Indemnified Party may not settle any action or proceeding or the entry of any
judgment without the prior written consent of the indemnifying party.
 
(d) Contribution.  (i) If the indemnification provided for in this Section 4.7
from the indemnifying party is unavailable to an Indemnified Party hereunder in
respect of any Claim or expenses referred to herein, then the indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Claim or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and Indemnified Party in connection with the actions
which resulted in such Claim or expenses, as well as any other relevant
equitable considerations.  The relative fault of such indemnifying party and
Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action.  The amount paid
or payable by a party under this Section 4.7(d) as a result of the Claim and
expenses referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such party in connection with any action or
proceeding; and (ii) the parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 4.7(d) were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in Section 4.7(d)(i).  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.  The liability of each selling
 
4958005_8
 
-19-

--------------------------------------------------------------------------------

 
Stockholder of Registrable Securities hereunder shall, in the absence of fraud
by such Stockholder, be limited to the net proceeds received by such selling
Stockholder from the sale of Registrable Securities covered by such registration
statement.  The selling Stockholders’ respective obligations to contribute
pursuant to this Section 4.7(d) are several in proportion to the respective
number of Registrable Securities they have sold pursuant to a Shelf
Registration, and not joint.
 
(e) Non-Exclusive Remedy.  The obligations of the Parties under this Section 4.7
shall be in addition to any liability which any Party may otherwise have to any
other Party.
 
(f) Survival. The indemnity and contribution provisions contained in this
Section 4.7 shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Stockholder, any person controlling any Stockholder or any
Affiliate of any Stockholder or by or on behalf of Micron, its officers or
directors or any person controlling Micron or (iii) the sale of any Registrable
Securities by any Stockholder pursuant to a Shelf Registration.
 
Section 4.8. Selection of Counsel.  In connection with the Shelf Registration,
the holders of a majority of the Registrable Securities covered by the Shelf
Registration may select one counsel to represent all holders of Registrable
Securities covered thereby, which counsel shall be reasonably acceptable to
Micron.
 
Section 4.9. Market Standoff Agreement.
 
(a) In connection with the public offering by Micron of any of its securities,
each Stockholder agrees that, upon the request of Micron or the underwriters
managing any underwritten offering of Micron’s securities, such Stockholder
(other than the FP Parties) shall agree in writing (the “Stockholder Public
Offering Lock-Up”) that neither it (nor any of its controlled Affiliates) will,
directly or indirectly, offer to sell, contract to sell, make any short sale of,
or otherwise sell, dispose of, loan, gift, pledge or grant any options or rights
with respect to, any securities of Micron (other than those included in such
registration statement, if any) now held or hereafter acquired by such
Stockholder (or any of its controlled Affiliates) or with respect to which such
Stockholder (or any of its controlled Affiliates) has or hereafter acquires the
power of disposition without the prior written consent of Micron and such
underwriters for such period of time (not to exceed fourteen (14) days prior to
the date such offering is expected to commence and ninety (90) days after the
date of the final prospectus in such offering) as may be requested by Micron and
the underwriters; provided, however, that neither such Stockholder (nor any of
its controlled Affiliates) shall be bound by such Stockholder Public Offering
Lock-Up more than once during any 12 month period.
 
(b) In connection with any proposed Shelf Take-Down, Micron agrees that, upon
the request of the Managing Underwriters, Micron shall agree in writing (the
“Micron Public Offering Lock-Up”) that neither Micron (nor any controlled
Affiliate of Micron) will, directly or indirectly, offer to sell, contract to
sell, make any short sale of, or otherwise sell, dispose of, loan, gift, pledge
or grant any options or rights with respect to, any securities of Micron (other
than those included in such registration statement, if any, or grants of stock
options or issuances of Common Stock upon the exercise of outstanding stock
options under Micron’s existing employee benefit plans) now or hereafter
acquired by Micron (or any Affiliate of Micron) or with respect to which
 
4958005_8
 
-20-

--------------------------------------------------------------------------------

 
Micron (or any Affiliate of Micron) has or hereafter acquires the power of
disposition without the prior written consent of the Demand Party and such
underwriters for such period of time (not to exceed fourteen (14) days prior to
the date such offering is expected to commence and ninety (90) days after the
date of the final prospectus in such offering) as may be requested by the
Managing Underwriters; provided, however, that neither Micron (nor any Affiliate
of Micron) shall be bound by such Micron Public Offering Lock-Up more than once
during any 180-day period.
 
Section 4.10. No Inconsistent Agreements; No Free Writing Prospectuses.  Micron
represents and warrants that it is not a party to a contract which conflicts
with or limits or prohibits the exercise of the rights granted to the
Stockholders holding Registrable Securities in this Article IV.  Each
Stockholder agrees that, unless it obtains the prior consent of Micron and any
such underwriter, it will not make any offer relating to the Registrable
Securities that would constitute a “free writing prospectus,” as defined in
Rule 405, required to be filed with the SEC.
 
Section 4.11. Termination of Registration Rights.  The rights of any Stockholder
under this Article IV shall terminate (other than Section 4.5, Section 4.7 and
Section 4.11) upon the earliest to occur of (a) three (3) years after the
Closing Date, (b) the date on which such Stockholder ceases to hold any
Registrable Securities, (c) the date on which Micron is no longer required to
file reports pursuant to Section 13(a) or 15(d) of the Exchange Act, or (d) the
date on which a Form 15 (or any successor form) has been filed under the
Exchange Act with respect to the Common Stock.  Micron shall have no obligation
to maintain the effectiveness of any Shelf Registration with respect to any
Registrable Securities held by a particular Stockholder following the earlier of
(x) the termination of such Stockholder’s rights under this Article IV (other
than Section 4.5, Section 4.7 and Section 4.11) or (y) the date such Stockholder
ceases to be a Rule 144 Affiliate.
 
ARTICLE V

 
MISCELLANEOUS
 
Section 5.1. Governing Law.  This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, without
giving effect to the principles of conflict of laws thereof.
 
Section 5.2. Consent to Jurisdiction.  Any suit, action or proceeding brought by
any Party seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement will be brought in a state or
federal court located in Wilmington, Delaware and each of the Parties to this
Agreement hereby consents and submits to the exclusive jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
applicable law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum.  Process in any such suit, action or
proceeding may be served on any Party anywhere in the world, whether within or
without the jurisdiction of any such court.
 
Section 5.3. Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto and their respective successors
and permitted assigns.  This
 
4958005_8
 
-21-

--------------------------------------------------------------------------------

 
Agreement may not be assigned by a Stockholder without the prior written consent
of Micron; provided that, without the consent of Micron, a Stockholder may
assign this Agreement (and the rights and obligations hereunder) to any of its
Permitted Transferees, in connection with a transfer of Acquisition Shares to
such Permitted Transferee pursuant to Section 3.1(b)(iii); provided that,
notwithstanding such assignment, the assigning Stockholder shall continue to be
bound by all of its obligations hereunder.  This Agreement is not intended and
shall not be construed to create any rights or remedies in any parties other
than the Stockholders and Micron, and no Person shall assert any rights as third
party beneficiary hereunder.
 
Section 5.4. Entire Agreement.  This Agreement (including Appendix A, which is
incorporated herein and forms an integral part hereof) contains the entire
understanding and agreement between the Parties with regard to the subject
matter hereof and thereof and supersedes all prior agreements and understandings
among the Parties relating to the subject matter hereof.
 
Section 5.5. Amendment; Waiver.
 
(a) This Agreement may be amended if, and only if, such amendment is in writing
and signed by Micron, Intel Corporation, ITA, ST, Redwood and PK.  Any provision
of this Agreement may be waived by the Party against whom the waiver is to be
effective.
 
(b) No waiver by a Party of any misrepresentation of any representation or
warranty, or any breach or failure to perform or comply with  any agreement,
covenant or other obligation, of any other Party hereunder, whether intentional
or not, shall be deemed to extend to any prior or subsequent default,
misrepresentation or breach of a warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent occurrence.  No
failure or delay by a Party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  Except as otherwise provided herein,
the rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided under Applicable Law.
 
Section 5.6. Notices.  All notices and other communications pursuant to this
Agreement shall be in writing and shall be deemed given if delivered personally,
telecopied, sent by nationally-recognized overnight courier or mailed by U.S.
registered or certified mail (return receipt requested), postage prepaid, to the
Parties at the addresses set forth below or to such other address as the Party
to whom notice is to be given may have furnished to the other Party in writing
in accordance herewith.  Any such notice or communication shall be deemed to
have been delivered and received (a) in the case of personal delivery, on the
date of such delivery, (b) in the case of telecopier delivery, on the date sent
if confirmation of receipt is received and such notice is also promptly mailed
by registered or certified mail (return receipt requested), (c) in the case of a
nationally-recognized overnight courier in circumstances under which such
courier guarantees next Business Day delivery, on the next Business Day after
the date when sent and (d) in the case of mailing, on the fifth Business Day
following that on which the piece of mail containing such communication is
posted to the address provided herein or to such other address as the Person to
whom notice is given may have previously furnished to the others in writing in
the manner set forth above.  Any Party hereto may give any notice, request,
demand, claim or other communication hereunder using any other means (including
 
4958005_8
 
-22-

--------------------------------------------------------------------------------

 
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication shall be deemed to have been duly given unless and until it
actually is received by the individual for whom it is intended.  Notices to
Parties pursuant to this Agreement shall be given:
 
        If to Micron:
Micron Technology, Inc.
8000 South Federal Way
Boise, Idaho 83716-9632
Facsimile: (208) 363-1309
Attention: General Counsel
 
with a copy (which shall not constitute notice) to:
 
Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, CA 94304
Facsimile: (650) 493-6811
Attention:  John A. Fore
 
If to the Intel Corporation or ITA:
 
Intel Corporation
2200 Mission College Boulevard
Santa Clara, CA  95054
Attention:  Treasurer
Telephone:  (408) 765-8080
Fax:  (408) 765-6038
 
with a copy to:
 
Intel Corporation
2200 Mission College Boulevard
Santa Clara, CA  95054
Attention:  General Counsel
Telephone:  (408) 765-8080
Fax:  (408) 653-8050
 
4958005_8
 
-23-

--------------------------------------------------------------------------------

 
and a copy to:
 
Intel Corporation
2200 Mission College Boulevard
Santa Clara, CA  95054
Attention:  Portfolio Manager
M/S: RN6-59
Facsimile:  (408) 653-8050
portfolio.manager@intel.com
 
and a copy to (which shall not constitute notice to Intel Corporation):
Gibson, Dunn & Crutcher LLP
1881 Page Mill Rd.
Palo Alto, CA  94304
Attention:  Russell C. Hansen
Telephone:  (650) 849-5300
Fax:  (650) 849-5333
 
If to ST:
STMicroelectronics N.V.
Chemin du Champ-des-Filles, 39
1228 Plan-les-Ouates
Geneva, Switzerland
Attention:  Pierre Ollivier, Corporate Vice President and General Counsel
Telephone:  41 22 929 58 76
Fax:  41 22 929 59 06
 
with a copy (which shall not constitute notice) to:


Shearman & Sterling LLP
525 Market Street, Suite 1500
San Francisco, CA 94105
Facsimile:  (650) 616-1199
Attention:  John D. Wilson
 
4958005_8
 
-24-

--------------------------------------------------------------------------------

 
 
If to PK or Redwood:
Francisco Partners
One Letterman Drive
Building C — Suite 410
San Francisco, CA 94129
Facsimile: (415) 418-2999
Attention:  Dipanjan Deb
      Keith Toh
 
with a copy (which shall not constitute notice) to:


Kirkland & Ellis LLP
950 Page Mill Road
Palo Alto, CA 94304-105
Facsimile: (650) 859-7500
Attention: Adam Phillips
 
Section 5.7. Counterparts.  This Agreement may be signed in any number of
counterparts and the signatures delivered by telecopy, each of which shall be an
original, with the same effect as if the signatures were upon the same
instrument and delivered in person.  This Agreement shall become effective when
each Party hereto shall have received a counterpart hereof signed by the other
Parties.
 
Section 5.8. Severability.  If any provision of the Agreement is held to be
invalid or unenforceable at law, all other provisions of the Agreement shall
remain in full force and effect.  Upon any such determination, the Parties agree
to negotiate in good faith to modify this Agreement so as to give effect to the
original intent of the Parties to the fullest extent permitted by applicable
law.
 
Section 5.9. Injunctive Relief.  The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the Parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which they are entitled at law or in equity.
 
 
 
 


 
[Signature page follows]

 
4958005_8
 
-25-

--------------------------------------------------------------------------------

 


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Stockholder Rights and
Restrictions Agreement to be executed by their respective authorized officers as
of the date aforesaid.



MICRON TECHNOLOGY, INC.
 
By: /s/ D. Mark Durcan
 
Name: D. Mark Durcan
 
Title:  President and Chief Operating Officer
 
INTEL CORPORATION
 
By: /s/ Cary I. Klafter 
 
Name: Cary I. Klafter
 
Title: Vice President, Legal and Corporate Affairs and Corporate Secretary
 
INTEL TECHNOLOGY ASIA PTE LTD
 
By: /s/ Cary I. Klafter       
 
Name: Cary I. Klafter
 
Title: Corporate Secretary, Intel Corporation
 
STMICROELECTRONICS N.V.
 
By: /s/ Carlo Bozotti 
 
Name: Carlo Bozotti
   
Title: President and Chief Executive Officer
 
REDWOOD BLOCKER S.A.R.L.
 
By: /s/ Keith Toh 
 
Name: Keith Toh
 
Title: Manager A
 
PK FLASH, LLC
 
By: /s/ Keith Toh 
 
Name: Keith Toh
 
Title: Authorized Signatory
 


 
 

--------------------------------------------------------------------------------

 



 
STOCKHOLDER RIGHTS AND RESTRICTIONS AGREEMENT
 
APPENDIX A
 
DEFINITIONS AND INDEX OF DEFINED TERMS
 
1. Definitions.  For all purposes of and under this Agreement, the following
terms have the following meanings:
 
“Acquisition Shares” means the shares of Common Stock issued to the Stockholders
by Micron pursuant to the terms of the Share Purchase Agreement, including, for
the avoidance of doubt, any True-Up Shares, as such term is defined in the Share
Purchase Agreement.
 
“Affiliate” means with respect to any Person, any other Person, whether or not
existing on the date hereof, controlling, controlled by or under common control
with such first Person.  The term “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.  For purposes hereof, (i) when used with respect to PK or Redwood,
“Affiliate” and “controlled Affiliate” shall include each of the FP Parties (but
shall not include any of the FP Parties’ portfolio companies), (ii) when used
with respect to Intel Corporation or ITA, “Affiliate” shall exclude (x) Micron
and its Subsidiaries and (y) any Entity that meets each of the following
criteria: (A) such Entity is not primarily engaged in investment activities, (B)
Intel Corporation (1) does not beneficially own, directly or indirectly,
securities representing more than fifty percent (50%) of the securities entitled
to vote for the election of directors or equivalent governing body or having the
right to make decisions for such Entity, (2) does not have the power, directly
or indirectly, to choose more than fifty percent (50%) of the members of the
board of directors or equivalent governing body of that Entity and (C) Intel
Corporation does not, directly or indirectly, including through any Affiliate of
Intel Corporation (which, for purposes of this clause (C) shall be determined
without giving effect to this clause (ii)) or any Representative of Intel
Corporation or any such Affiliate acting in such capacity, cause, approve or
consent to any action or inaction by such Entity, that would be required or
prohibited by any provision of this Agreement or, in the case where such term is
used in the Share Purchase Agreement or any other Ancillary Agreement, the Share
Purchase Agreement or such other Ancillary Agreement (assuming, in each case,
such Entity were an Affiliate for purposes of such use),  (iii) when used with
respect to any Seller, “Affiliate” shall exclude the Company and its
Subsidiaries, and (iv) when used with respect to Micron, following the Closing,
“Affiliate” shall include the Company and its Subsidiaries, but shall exclude
each Seller and its Affiliates (which, for the avoidance of doubt, shall exclude
Micron and its Subsidiaries).
 
“beneficial owner” (including, with correlative meaning, the terms “beneficially
own” and “beneficial ownership”) has the meaning given such term in Rule 13d-3
under the Exchange Act, and a Person’s beneficial ownership of securities will
be calculated in accordance with the provisions of such Rule; provided, however,
that (i) a Person will be deemed to be the beneficial owner of any security
which may be acquired by such Person whether within 60 days or thereafter,
 
 
-1-

--------------------------------------------------------------------------------

 
upon the conversion, exchange or exercise of any rights, options, warrants or
similar securities to subscribe for, purchase or otherwise acquire (x) capital
stock of any person or (y) debt or other evidences of indebtedness, capital
stock or other securities directly or indirectly convertible into or exercisable
or exchangeable for such capital stock of such person and (ii) a Person shall be
deemed to be the beneficial owner of any securities with which a Person has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting or disposing of such securities.
 
“Board” means the Board of Directors of Micron.
 
“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions located in New York City, New York or Amsterdam, The
Netherlands are authorized or obligated by Applicable Law or executive order to
close.
 
“Business Entity” means any Person other than a natural person or a Governmental
Entity.
 
“Change in Control of Micron” means any of the following:  (i) a merger,
consolidation or other business combination or transaction to which Micron is a
party if the Voting Securities outstanding immediately prior to the effective
date of such merger, consolidation or other business combination or transaction
(or the securities such Voting Securities are converted or exchanged into),
represents less than 50% of the Total Voting Power of (A) the surviving or
consolidated entity (or its parent) following any such merger, consolidation or
other business combination or transaction; (ii) an acquisition by any Person or
Group of direct or indirect beneficial ownership of Voting Securities
representing 50% or more of the Total Voting Power of Micron; (iii) a sale of
all or substantially all of the assets of Micron to any Person or Persons (other
than a wholly owned Subsidiary of Micron); (iv) a liquidation or dissolution of
Micron; or (v) if individuals who, as of the Closing Date constitute the Board
(the “Incumbent Board”), cease for any reason to constitute at least a majority
of such Board; provided, however, that any individual becoming a member of the
Board subsequent to the Closing Date, whose election, or nomination for election
by Micron’s stockholders, was approved by a vote of at least a majority of the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Incumbent Board.
 
“Closing” means the closing of the Share Purchase pursuant to the terms of the
Share Purchase Agreement.
 
“Closing Date” means the date and time the Closing occurs.
 
“Competitor” means (i) Samsung, Hynix, Qimonda, Toshiba, Elpida, Winbond,
ProMOS, NanYa, Powerchip, Rexchip, Saifun, SanDisk, Spansion, Ovonyx, and any
controlled Affiliates of the companies set forth above; (ii) any
successor-in-interest of any of the companies  referenced  in (i) above and any
successors to all or substantially all of their respective Memory Products
businesses; (iii) any other company with respect to which one or more of the
companies set forth in (i) above has control; or (iv) a company whose financial
statements are publicly available via the
 
4958005_8
 
-2-

--------------------------------------------------------------------------------

 
SEC’s EDGAR system that manufactures Memory Products in wafer form and that
derives (either on a consolidated or standalone basis) at least twenty-five
percent (25%) of its revenue from the manufacture or sale of Memory Products
(based on the last fiscal year for which such financial statements are publicly
available).
 
“Economic Rights” means, with respect to a security, the right to all or any
portion of the pecuniary interest in the security, including, without
limitation, the right to receive dividends and distributions, proceeds upon
liquidation and receive the proceeds of disposition or conversion (if
applicable) of the security.
 
“Entity” means any Person that is not a natural person.
 
“Equity Securities” means the “equity securities” (as such term is defined in
Rule 3a11-1 under the Exchange Act) of Micron.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“FP Parties” means (i) Francisco Partners II (Cayman) L.P., an exempted limited
partnership organized under the laws of the Cayman Islands (“FP II Cayman”),
(ii) Francisco Partners GP II (Cayman), L.P., an exempted limited partnership
organized under the laws of the Cayman Islands and the general partner of FP II
Cayman (“FP GP II Cayman”), (iii) Francisco Partners GP II Management (Cayman)
Limited, a limited liability company organized under the laws of the Cayman
Islands and the general partner of FP GP II Cayman, (iv) Francisco Partners
Parallel Fund II, L.P., a Delaware limited partnership (“FP II Parallel”), (v)
Francisco Partners GP II, L.P, a Delaware limited partnership and the general
partner of FP II Parallel (“FP GP II” ), (vi) Francisco Partners GP II
Management, LLC, a Delaware limited liability company and the general partner of
FP GP II, and (vi) any other investment fund, partnership, management company or
similar entity controlled by or under common control with any of the foregoing.
 
“Governmental Entity” means any supranational, national, state, municipal, local
or foreign government, any court, arbitrator, administrative agency, commission
or other governmental official, authority or instrumentality, in each case
whether domestic or foreign, any stock exchange or similar self-regulatory
organization or any quasi-governmental or private body exercising any
regulatory, taxing or other governmental or quasi-governmental authority.
 
“Group” means any group of Persons formed for the purpose of acquiring, holding,
voting or disposing of Equity Securities which would be required under Section
13(d) of the Exchange Act, and the rules and regulations promulgated thereunder,
to file a statement on Schedule 13D pursuant to Rule 13d-1(a) of the rules and
regulations promulgated under the Exchange Act or a statement on Schedule 13G
pursuant to Rule 13d-1(c) of the rules and regulations promulgated under the
Exchange Act with the SEC as a “person” within the meaning of Section 13(d)(3)
of the Exchange Act if such group directly or indirectly beneficially owned
Equity Securities representing more than 5% of any class of Equity Securities
then outstanding.
 
4958005_8
 
-3-

--------------------------------------------------------------------------------

 
“Hedging Transaction” means engaging in short sales, the purchase and sale of
puts and calls, swaps, forward sales and other hedging or derivative securities
transactions, so long as neither beneficial ownership of nor Voting Rights with
respect to any Acquisition Shares are transferred.
 
“Issuer Free Writing Prospectus” shall have the meaning set forth in Rule 433 of
the Securities Act.
 
“M6 Option Agreement” shall having the meaning given to such term in the Share
Purchase Agreement.
 
“MALA” means the Amended and Restated Member Activities Letter Agreement, dated
February 27, 2007, Micron and Intel Corporation.
 
“Memory Product” means one or more integrated circuits, printed circuit boards,
multi-chip packages or other assemblies with which such integrated circuits are
attached or otherwise associated that are designed, developed, marketed or used
primarily for storing data and/or programs including, for example and without
limitation, any dynamic, static, low volatility or non-volatile memory, whether
as discrete integrated circuits, or as part of a SIMM, DIMM, multi-chip package,
memory card (e.g., compact flash card, SD card, etc.) or other memory module or
package.
 
“Permitted Transferee” means, with respect to any Stockholder, any controlled
Affiliate of such Stockholder, and, with respect to PK or Redwood, any FP Party,
and, with respect to each of Intel Corporation and ITA, any controlled Affiliate
of Intel Corporation.
 
“Person” means any natural person, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Entity.
 
“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.
 
“Registrable Securities” means the Acquisition Shares held by any Stockholder
and any shares of Common Stock or other securities which may be issued in
connection with any stock split, dividend or combination, or any
recapitalization, reclassification or similar transaction, with respect to the
Acquisition Shares.  As to any particular Registrable Securities, such
Registrable Securities shall cease to be Registrable Securities when: (i) a
registration statement with respect to the sale by the Stockholder of such
securities has become effective under the Securities Act and such securities
have been disposed of in accordance with such registration statement, (ii) such
securities have been transferred pursuant to Rule 144 or (iii) such securities
shall have ceased to be outstanding.
 
“Representative” means, as to any Person, the directors, managers, managing
members, general partners, officers, employees, attorneys, investment banking
and financial advisors, independent accountants and any other agents and
representatives of the Person.
 
4958005_8
 
-4-

--------------------------------------------------------------------------------

 
“Rule 144” means Rule 144 promulgated under the Securities Act, and any
successor provision thereto.
 
“Rule 144 Affiliate” means an “affiliate”, as such term is defined under Rule
144; provided, however, that for purposes of determining whether a Stockholder
is a Rule 144 Affiliate hereunder by virtue of its beneficial ownership of
securities of Micron, only those securities of Micron beneficially owned by the
Stockholder as of the date of the Share Purchase Agreement, the Acquisition
Shares held by the Stockholder, and any other shares of Common Stock issued by
Micron to the Stockholder after the date of the Share Purchase Agreement, shall
be taken into account.
 
“Rule 144A” means Rule 144A promulgated under the Securities Act, and any
successor provision thereto.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act.
 
“Stockholder Conflict of Interest Transaction” means, with respect to a
particular Stockholder subject to Section 2.2 (such Stockholder, a “Conflicted
Stockholder”) (i) any transaction (including the issuance of Micron securities
or a transaction of which the issuance of such securities is a part) between
Micron and a competitor of such Conflicted Stockholder or any of its Affiliates
in any of the businesses in which such Conflicted Stockholder or any of its
Affiliates is engaged, or has announced an intention to become engaged or
(ii) any other transaction with respect to which such Conflicted Stockholder or
any of its Affiliates has a substantial interest that conflicts with the
interests of Micron.  For purposes of clause (i) of the preceding sentence, the
“announced intentions” of such Conflicted Stockholder at any time may be
established by reference to press releases and any materials filed with the SEC
(or similar Governmental Entity with regulatory authority over issuances and
sales of securities of the Conflicted Stockholder) or otherwise disclosed to the
public.  For purposes of clause (ii) of such sentence, such Conflicted
Stockholder or any of its Affiliates shall be deemed to have a substantial
interest that conflicts with the interests of Micron in any situation in which
such Conflicted Stockholder or any of its Affiliates has a substantial economic
interest (direct or indirect) in the transaction that is greater than and
contrary to the Conflicted Stockholders economic interest as a stockholder of
Micron.
 
“Subsidiary” of a Person means, at the time of determination, any Business
Entity of which the securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other Persons
performing similar functions are owned, directly or indirectly through
subsidiaries or otherwise, by such Person.
 
“Total Voting Power” means, with respect to any Business Entity, at the time of
determination of Total Voting Power, the total number of votes which may be cast
on a general matter of the Business Entity at which all classes of equity voting
securities or other ownership interests of the Business Entity are entitled to
vote.
 
4958005_8
 
-5-

--------------------------------------------------------------------------------

 
“Transfer” means, directly or indirectly, to offer, sell (including any short
sale), transfer, assign, pledge, encumber, hypothecate or similarly dispose of
(by merger, testamentary disposition, operation of law or otherwise), either
voluntarily or involuntarily, or enter into any contract, option or other
arrangement or understanding with respect to the offer, sale (including any
short sale), transfer, assignment, pledge, encumbrance, hypothecation or similar
disposition of (by merger, testamentary disposition, operation of law or
otherwise), any Acquisition Shares beneficially owned by a Person or any
interest (including any Economic Rights or Voting Rights) in any Acquisition
Shares beneficially owned by a Person.  Whether or not treated as an offer or
sale of the Acquisition Shares under the Securities Act, “Transfer” shall also
include any hedging or other transaction entered into after the date hereof,
such as any purchase, sale (including any short sale) or grant of any right
(including without limitation any put or call option) with respect to any of the
Acquisition Shares or with respect to any security that includes or derives any
significant part of its value from such Acquisition Shares.
 
“Voting Rights” means, with respect to a security, the right to direct the
voting of the security with respect to any matter for which the security is
entitled to vote.
 
“Voting Securities” means shares of Common Stock and any other securities of
Micron entitled, in the ordinary course, to vote in the election of directors of
Micron.
 
2. Other Defined Terms. The following terms are defined in the Section of this
Agreement set forth opposite each such respective term below:


Term
Section
Acquisition Sub            
Recital A
Agreement                                                                                                                  
Preamble
Approved Transaction 
Section 3.1(b)(iv)
Claims                                                                                                                  
Section 4.7(a)
Common Stock
Recital B
Controlling Person 
Section 4.7(a)
Indemnified Party
Section 4.7(c)
Initiating Stockholder  
Section 4.1(b)
Intel Corporation 
Preamble
ITA        
Preamble
Majority Participants   
Section 4.1(d)
Managing Underwriters 
Section 4.1(c)
Marketed Underwritten Offering 
Section 4.3(o)
Material Pending Event  
Section 4.2(a)(iii)
Maximum Offering Size 
Section 4.1(d)
Micron                                                                                                                  
Preamble
Micron Indemnified Parties  
Section 4.7(b)
Micron Public Offering Lock-Up
Section 4.9(b)

 
4958005_8
 
-6-

--------------------------------------------------------------------------------

 

Term Section
Numonyx          
Recital A
Numonyx Shares 
Recital A
Participating Stockholders             
Section 4.1(c)
Parties   
Preamble
Party 
Preamble
PK     
Preamble
Redwood   
Preamble
Registration Conditions  
Section 4.1(a)
Registration Expenses   
Section 4.5
Registration Request  
Section 4.1(a)
Release Date   
Section 3.1(b)
Requesting Party 
Section 4.1(a)
Seller Indemnified Parties 
Section 4.7(a)
Share Purchase  
Recital A
Share Purchase Agreement   
Recital A
Shelf Registration     
Section 4.1(a)
Shelf Take-Down   
Section 4.1(b)
Shelf Take-Down Request 
Section 4.1(b)
ST  
Preamble
Stockholder Public Offering Lock-Up 
Section 4.9(a)
Stockholders          
Preamble
Transfer Restrictions        
Section 3.1(b)

 
 
4958005_8
-7-

--------------------------------------------------------------------------------

 
